Name: Commission Regulation (EEC) No 2157/87 of 22 July 1987 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: plant product;  consumption;  economic policy;  agricultural activity
 Date Published: nan

 23 . 7. 87 Official Journal of the European Communities No L 202/27 COMMISSION REGULATION (EEC) No 2157/87 of 22 July 1987 amending Regulation (EEC) No 2681/83 laying down detailed rules for the appli ­ cation of the subsidy system for oil seeds HAS ADOPTED THIS REGULATION : Article 1 The last indent of Article 30 of Regulation (EEC) No 2681 /83 is hereby replaced by the following : '  intended for use in the unaltered state for human or animal food, where proof has been furnished to the satisfaction of the Member State concerned ; in parti ­ cular, proof shall be considered to have been furnished when white and striped sunflower seed has been put up in containers with a maximum content of 100 kilograms.' ^ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (5) thereof, Whereas Article 30 of Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 1980/87 (4), states in the circumstances under which rape ­ seed and sunflower seed are rendered ineligible for the subsidy ; whereas white and striped sunflower seed in packages not exceeding 100 kg are ineligible for the subsidy since they are intended for consumption in the unaltered state ; whereas, in order to clarify the provisions of Article 30 of Regulation (EEC) No 2681 /83, those types of seed should be mentioned explicitly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7. 1987, p. 7. (3) OJ No L 266, 28 . 9 . 1983, p. 1 . M OJ No L 187, 7. 7. 1987, p . 5.